UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.9)1 A. M. Castle & Co. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) Stone House Capital Management, LLC Attn: Mark Cohen 950 Third Avenue, 17th Floor New York, NY 10022 (212) 543-1500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 148411101 1 NAME OF REPORTING PERSON Stone House Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.997% 14 TYPE OF REPORTING PERSON OO, IA 2 CUSIP NO. 148411101 1 NAME OF REPORTING PERSON SH Capital Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.997% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 148411101 1 NAME OF REPORTING PERSON Mark Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.997% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 148411101 The following constitutes Amendment No. 9 to the Schedule 13D filed by the undersigned (“Amendment No. 9”).This Amendment No. 9 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Reporting Persons expended an aggregate of approximately $5,969,041 (including commissions) to acquire 1,626,582 shares of Common Stock of the Issuer in various open market transactions. Funds used to acquire shares of Common Stock of the Issuer have come from general working capital of Partners. Item 5. Interest in Securities of the Issuer. Items 5(a)-(c), (e) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 32,549,823 Shares outstanding as of November 4, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 9, 2016. A. Stone House (a) Stone House, as general partner of Partners, may be deemed the beneficial owner of the 1,626,582 Shares owned by Partners. Percentage: Approximately 4.997% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,626,582 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,626,582 (c) Stone House has not entered into any transactions in the Shares since the filing of Amendment No. 8 to the Schedule 13D.The transactions in the Shares on behalf of Partners since the filing of Amendment No. 8 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Partners (a) As of the close of business on November 30, 2016, Partners beneficially owned 1,626,582 Shares. Percentage: Approximately 4.997% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,626,582 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,626,582 5 CUSIP NO. 148411101 (c) The transactions in the Shares by Partners since the filing of Amendment No. 8 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. Mr. Cohen (a) Mr. Cohen, as the managing member of Stone House, may be deemed the beneficial owner of the 1,626,582 Shares owned by Partners. Percentage: Approximately 4.997% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,626,582 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,626,582 (c) Mr. Cohen has not entered into any transactions in the Shares since the filing of Amendment No. 8 to the Schedule 13D.The transactions in the Shares on behalf of Partners since the filing of Amendment No. 8 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. (e) As of November 30, 2016, the Reporting Persons ceased to be the beneficial owners of more than 5% of the Shares of the Issuer. 6 CUSIP NO. 148411101 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 1, 2016 STONE HOUSE CAPITAL MANAGEMENT, LLC By: /s/ Mark Cohen Name: Mark Cohen Title: Managing Member SH CAPITAL PARTNERS, L.P. By: Stone House Capital Management, LLC, its General Partner By: /s/ Mark Cohen Name: Mark Cohen Title: Managing Member /s/ Mark Cohen Mark Cohen 7 CUSIP NO. 148411101 SCHEDULE A Transactions in the Securities of the Issuer Since the Filing of Amendment No. 8 to the Schedule 13D Nature of Transaction Securities Purchased/(Sold) Price per Share ($) Date of Purchase / Sale SH CAPITAL PARTNERS, L.P. Sale of Common Stock 11/30/2016
